DETAILED ACTION
The applicant’s remarks filed March 23, 2021 were received.  The declaration filed on March 23, 2021 under 37 CFR 1.130(a) has been received.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In view of Applicant’s declaration filed March 23, 2021, the Examiner withdraws the previously set forth rejection of claims 1-6, 9-16 and 18-20 under 35 U.S.C. 103 as being unpatentable over Lee in view of Wang as detailed in the Office action dated December 23, 2020.

Claims 1-6, 9-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Pub. No. 2016/0099457A1) in view of Wang et al. (hereinafter “Wang”) (U.S. Pub. No. 2018/0159111A1, already of record).
Regarding claims 1, 2, 9, 11, 14-16 and 20, Park teaches a rechargeable battery 101 including an electrode assembly 120, current collecting members 140 and 142, a case 27 for accommodating the electrode assembly 120 and current collecting members 140 and 142 (lead tabs), and a cap assembly 30 coupled to sides of an opening of the case 27 
Each of the current collectors 140 and 142 include a first current collecting plate 42 having a substantially quadrangular plate shape, and a second current collecting plate 44 also having a substantially quadrangular plate shape, one end of the second current collecting plate 44 being coupled to the first current collecting plate 42 (see paragraph 63; FIG. 5).  The first and second current collecting plates 42 and 44 may be coupled to each other such that there is a step therebetween (see paragraph 65).  The first current collecting plate 42 may include a first terminal hole 4 into which a connecting terminal 250 (terminal protrusion) may be inserted. The connecting terminals 250 may be coupled to first and second terminals 50 and 52 outside of the cap assembly 30 to allow current to flow (see paragraph 66).
Park is silent as to a protection member surrounding a fuse opening and a fixing hole.
Wang teaches a secondary battery comprising first and second connecting pieces 3, 4 (lead tab) which are respectively connected in series between electrode tabs 21, 22 (current collector tabs) and electrode terminals 11, 12 (see paragraph 58; FIG. 4).  The first and second connecting pieces 3, 4 each include an electrode terminal connecting portion 31, an electrode tab connecting portion 32, and a fusing portion 33 connected in series between the electrode terminal connecting portion 31 and the electrode tab connecting portion 32 (see paragraph 58).  The fusing portion 33 is formed by providing an opening 331 (fuse opening) in the connecting piece 3, 4 and the 
An insulating holding block 5 (protection member) comprises a first holding portion 51 and a second holding portion 52.  The first holding portion 51 is provided on one side of the respective first and second connecting piece 3, 4 along a thickness direction T and includes fixing posts 511 which respectively correspond to the fixing holes H of the electrode terminal connecting portion 31 and the fixing holes H of the electrode tab connecting portion 32, and each fixing post 511 passes through fixing holes H (protection member fills interior portions of the fixing hole) and extends to the other side of the respective first and second connecting piece 3, 4 along the thickness direction T.   The second holding portion 52 is provided on the other side of the respective first and second connecting piece 3, 4 along the thickness direction T and is securely connected with the fixing posts 511 of the first holding portion 51 (see paragraph 60).  The first holding portion 51 further includes another fixing post 511 which passes through the opening 331 (protection member fills interior portions of the fuse opening) (see paragraph 66).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adapted the fusing opening, insulating holding block and corresponding fixing holes of Wang to the current collecting members of Lee because Wang teaches that the fusing opening prevents a thermal runaway of 
Regarding claim 3, although Park and Wang do not explicitly teach wherein the fuse opening is in the first plate, and wherein the fixing hole includes a second fixing hole in the connecting part at the other side of the fuse opening, the courts have held that the rearrangement of parts is likely to be obvious when doing so would not have modified the operation of the device.  See In re Japikse 181 F.2d 1019, 86 USPQ 70 (CCPA 195) (see MPEP § 2144.04).
Regarding claims 4 and 5, Wang teaches that the fixing holes H may be circular holes (see paragraph 65).  
Regarding claim 6, it is understood that because the fixing holes H of Wang are provided in each of the electrode terminal connecting portion 31 and the electrode tab connecting portion 32, in the combination of Park and Wang, the insulating holding block 5 would extend from the first current collecting plate 42 of Park to the second current collecting plate 44 of Park, spanning the step formed therebetween.
Regarding claim 10, although Wang does not explicitly teach a polygonal shaped fixing hole, the courts have held that the change in form or shape, without any new or unexpected results, is a matter of obvious engineering design.  See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claim 12, FIG. 14 of Wang clearly illustrates a substantially larger fixing post 511 which passed through the opening 331 as compared to the fixing posts 511 which pass through fixing holes H.
Regarding claim 13, Park teaches that a third insulating member 64 is formed between the first and second current collecting members 140, 142, and the electrode assembly 120 (see paragraph 100).
 Regarding claim 18, FIG. 10 of Wang clearly illustrates a rectangular opening 311 and circular fixing holes H.
Regarding claim 19, FIG. 10 of Wang clearly illustrates a size of the opening 311 being significantly larger than the size of the fixing holes H.

Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Wang as applied to claims 1-6, 9-16 and 18-20 above, and further in view of Byun (U.S. Pub. No. 2013/0143080A1, already of record).
Regarding claim 7, Park and Wang are silent as to a strength reinforcing unit.
Byun teaches a supporting member 90 which is coupled with a current collecting member 50 to support the current collecting member 50 (see paragraph 50; FIGS. 3 and 4).  The supporting member 90 includes a first fixing groove 91, a second fixing groove 92, and a supporting protrusion 93 (see paragraph 65).  The supporting protrusion 93 of the supporting member 90 may be inserted into a fuse hole 523 of the current collecting member 50 (see paragraph 73).  The supporting protrusion 93 of the supporting member 90 is inserted into the fuse hole 523 formed at the first terminal coupling unit 52 such that the mechanical strength of a portion of the fuse unit of the first current collecting member 50 where the fuse hole 523 is formed may be reinforced (see paragraph 75).  In this manner, a supporting member 90a may be joined to a supporting cap 90c, wherein the support cap 90c (strength reinforcing unit) includes a 
Regarding claim 8, although Byun does explicitly teach a gusset, structural elements like brackets, flanges and gussets are well known in the art as resilient elements suited to the purpose of structural reinforcement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866.  The examiner can normally be reached on Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727